DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with James Lynn O’Sullivan (Applicant’s attorney) on 2022 September 08.
The application has been amended as follows: 
Claims 1 and 7 are amended as follows:
1. A heat dissipation assembly, comprising:
a condenser having a condensing chamber, a first oblique surface and a second oblique surface therein, wherein the first oblique surface is between a sidewall of the condensing chamber and the second oblique surface, and a length of the first oblique surface is shorter than a length of the second oblique surface;
an evaporator;
a vapor conduit, wherein a first end of the vapor conduit is connected to the condenser, and a second end of the vapor conduit is connected to the evaporator; and
a liquid conduit, wherein a first end of the liquid conduit is connected to the condenser, and a second end of the liquid conduit is connected to the evaporator,
wherein a geometric center of the liquid conduit in the condensing chamber is lower than ;
wherein the first and second oblique surfaces meet in the condensing chamber at a first position which is between the sidewall and the geometric center of the condensing chamber; and
wherein the first end of the liquid conduit is located at a second position which is between the first position and the geometric center and which is closer to the sidewall than to the geometric center.
7. The heat dissipation assembly of claim 1, wherein the first end of the liquid conduitthe first position
Allowable Subject Matter
Claims 1-10 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon T. Schermerhorn Jr. whose telephone number is (571)270-5283. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON T. SCHERMERHORN JR./           Primary Examiner, Art Unit 3763